Citation Nr: 0940548	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including PTSD and major depressive 
disorder (MDD).

2.  Entitlement to service connection for a dental disorder, 
including for treatment purposes. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, R.C.

ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Winston-Salem, North Carolina that, 
upon reconsideration, denied the Veteran's claim for service 
connection for PTSD and a decision issued by the RO in 
Roanoke, Virginia that denied service connection for a dental 
condition.

The Veteran testified before the undersigned Veterans Law 
Judge at a September 2009 video teleconference hearing.

While the primary contentions in this case have concerned 
PTSD, the initial rating also noted findings of anxiety and 
depression and denied all claims.  In view of the development 
of the case and the holding in Clemons v. Shinseki, 23 Vet. 
App. 1, 9 (2009), the Board has characterized the issue as 
set forth on the title page.  There is no prejudice to the 
Veteran as all notice and development has been accomplished, 
and decisions on the broader matter have been accomplished 
during the appeal period.

At the hearing the first issue was characterized as 
concerning receipt of new and material evidence.  Closer 
review of the record however reveals that de novo 
consideration is appropriate.  The RO did such review, and 
the Board will as well.

The Board notes that the Veteran claimed that she is entitled 
to reimbursement for certain dental expenses that she 
incurred.  As this claim was neither developed nor 
procedurally prepared for appellate adjudication, it is 
referred back to the RO or VA Medical Center for initial 
action.  Further, it is noted that her claim for eligibility 
for dental treatment has been referred to the VA Medical 
Center.  No determination has been made on that matter and it 
remains referred to the Medical Center for review.  
Consideration for one time post-service treatment should be 
considered as the appellant was not provided with notice of 
one time post service care at the time of service separation.

Additionally, in correspondence dated in January 2007, the 
Veteran requested "un-employed disability."  It is unclear 
whether the Veteran intended this to constitute a claim for a 
non-service connected pension.  If the Veteran desires to 
file a claim for a non-service connected pension, then she 
should do so at the RO.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed PTSD and MDD are not 
shown to be due to an incident or event that took place 
during the Veteran's service.  An acquired psychiatric 
disorder was not shown to have been present during the 
Veteran's service.  This pathology was not diagnosed until 
many years after the Veteran's service.  There is no evidence 
that the Veteran developed any type of psychosis within a 
year after her discharge from service.  The evidence is 
insufficient to corroborate the Veteran's claimed in-service 
stressor.  

2.  The Veteran did not experience dental trauma or dental 
disease such as osteomyelitis in service and she does not 
have at least all of her upper or all of her lower anterior 
teeth missing and not replaceable by prosthesis.


CONCLUSIONS OF LAW
 
1.  The Veteran's currently diagnosed psychiatric disorders, 
including PTSD and MDD, are not due to a disease or injury 
that was incurred in or aggravated by active service, nor may 
a psychosis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2009). 

2.  The Veteran's dental condition is not a disability for VA 
compensation purposes.  38 C.F.R. §§ 3.381; 4.150 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 
3.156(a), 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate his or her claim.  
38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) decided Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  

In this case, the Veteran's claim for service connection for 
an acquired psychiatric disorder including PTSD and MDD is, 
in part, premised upon an alleged in service personal 
assault.  As such, 38 C.F.R. § 3.304(f)(3) requires VA to 
inform the Veteran that her claimed stressor could be 
corroborated using sources other than her service records or 
by evidence of behavior changes, and to provide her the 
opportunity to furnish such evidence.  

In this case, with respect to her claim for service 
connection for an acquired psychiatric disorder including 
PTSD and MDD, the Veteran was sent VCAA letters dated in 
March 2004 and in December 2005, both of which were issued 
prior to the rating decision appealed herein.   

The March 2004 letter explained what was necessary in order 
to establish service connection for PTSD , including a claim 
based upon a personal assault.  The letter informed the 
Veteran that she should identify sources of information such 
as police reports or medical treatment records documenting 
the claimed assault, correspondence in which the Veteran 
discussed the incident, and/or lay statements from 
individuals with whom the Veteran discussed the incident. 

The letter also explained VA's general duty to assist the 
Veteran to obtain evidence in support of her claim; it 
explained the types of evidence that VA was responsible for 
obtaining on the Veteran's behalf as well as the types of 
evidence that the Veteran was responsible for ensuring that 
VA received.  

The December 2005 letter again provided also provided the 
above information.  While the Veteran was not provided the 
information required by Dingess with respect to this claim, 
this error is harmless insofar as service connection for the 
Veteran's psychiatric disorder is denied, hence no disability 
rating or effective date will be assigned.  

With respect to the Veteran's dental claim, the Veteran was 
sent a letter in April 2007, prior to the dental rating 
decision appealed herein, that explained the evidence 
necessary to establish service connection for a claimed 
disability and VA's duty to assist the Veteran.  This letter 
also explained the manner by which VA assigns disability 
ratings and effective dates. 

In addition to its duty to provide certain notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining evidence that is necessary to substantiate 
their claims, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including service 
treatment records, service personnel records, private 
treatment records, written statements from the Veteran, lay 
statements, and a transcript of the Veteran's testimony at 
the September 2009 video teleconference hearing.

The Veteran was not afforded a VA examination with respect to 
her claims.  In this regard, the Board notes that VA is 
required to provide a medical examination or medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5107A(d).  An 
examination is considered necessary if the record contains 
competent evidence that (a) the Veteran has a current 
disability or persistent or recurrent symptoms of a 
disability; (b) the disability or symptoms may be associated 
with the Veteran's service; and (c) the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  In this case VA was not required to 
provide an examination with respect to the Veteran's claim 
for an acquired psychiatric disorder because her claimed 
stressor was not verified and the evidence does not suggest a 
link between her current psychiatric disorder(s) and her 
military service.  

A dental examination is likewise unnecessary in this case 
because the Veteran does not claim that she experienced oral 
trauma or disease in service and her dental condition is not 
considered disabling for compensation purposes.  See 38 
C.F.R. § 4.150.  The Veteran's claim for onetime dental 
treatment has been referred to the VA Medical Center for 
consideration under 38 C.F.R. § 17.162.

For the reasons set forth above, the Board finds that VA met 
its duties pursuant to the VCAA in this matter.  



II.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).   Service 
connection for some chronic diseases, including psychoses, 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge if 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004). The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the disorder in accordance with 38 CFR § 4.125(a), 
medical evidence linking current symptoms to an in service 
stressor, and credible supporting evidence that the claimed 
in service stressor actually occurred.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish that an in service 
stressor actually occurred depends upon whether the Veteran 
"engaged in combat with the enemy." 38 C.F.R. § 3.304(f); 
See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If 
the evidence shows that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed 
stressor is related to those experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in service stressor.  Id. 

If, however, the Veteran did not engage in combat with the 
enemy and was not a POW, or the claimed stressor in unrelated 
to the Veteran's combat or POW experiences, some evidence 
corroborating the Veteran's lay statements is required in 
order to establish that an in service stressor actually 
occurred.  38 C.F.R. 3.304(f)(2).

Furthermore, if the Veteran's PTSD claim is based on an in 
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the incident.  38 C.F.R. 3.304(f)(4).  VA will not 
deny a PTSD claim based on such an assault without first 
advising the Veteran that evidence from other sources or 
evidence of behavioral changes may constitute credible 
supporting evidence and allowing him the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  Id.

Also, there is an exception to the requirement for 
verification of an in-service stressor in cases when the 
Veteran was diagnosed with PTSD during service and the 
claimed stressor is related to that service.  In such cases, 
the Veteran's lay testimony alone may establish the 
occurrence of the claimed stressor, absent clear and 
convincing evidence to the contrary, provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 C.F.R. 
3.304(f)(1).

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

	A.  Acquired Psychiatric Disorder

The Veteran claims that she has PTSD, MDD, and/or another 
psychiatric disorder that is due to her service.

In the first written statement that the Veteran submitted in 
support of her claim, dated in March 2004, she alleged that 
she developed unspecified mental health problems due to 
"mental stress" that she experienced while she was 
stationed at West Point from 1980 to 1981.  She alleged that 
this predisposed her to develop PTSD after she was assaulted 
on a bus in 2002.  

In a second written statement that was received by the RO in 
June 2004, the Veteran related that she found basic training 
very difficult and feared being forced to repeat the training 
if her performance was deemed inadequate.  She developed knee 
problems and a desire to leave the Army.  She contended that 
she developed a nervous condition because she did not want to 
remain in the Army but there was "no way out."  As a result 
she developed suicidal thoughts.  She claimed that she 
attempted suicide and was seen by base medical personnel for 
this, and that she was also treated by a psychiatrist for a 
period of time.  The psychiatrist told her that she could not 
obtain a discharge from the Army and her depression worsened.  
She experienced auditory hallucinations.  These symptoms 
lasted one year.  The Veteran related that she believed this 
caused her to later develop PTSD, anxiety, fear, and 
depression.  

In a third written statement that was received by the RO 
later in June 2004, the Veteran related that on June 18, 
2004, God revealed to her that her mental health difficulties 
were caused by a sexual assault that occurred during her 
service.  She told very few people what happened to her.  She 
related that she developed "bad thoughts" in technical 
school after the assault.  She related that went to the 
apartment of D.S., another soldier with whom she was 
acquainted.  They drank alcohol together.  She then passed 
out and awoke naked in his bed.  She believes that she was 
raped while she was unconscious although D.S. assured her 
that everything was fine.  After this occurred she became 
very depressed and would not eat, bathe, comb her hair, or go 
outside.  She believed that this incident caused her to have 
PTSD that was "hiding" until she was assaulted by a bus 
passenger.  She also related that she was abused by her 
second husband (after service) and that this also contributed 
to her PTSD.  

In a written statement dated in January 2005 the Veteran 
related that during basic training she went to the apartment 
of D.S. after a house party.  She drank a glass of wine.  She 
went to the restroom, and after she returned she felt drowsy.  
She now believes that D.S. put a "date rape drug" into her 
drink.  He then led her into his bedroom.  The last thing she 
remembers is seeing him naked.  She then blacked out and was 
raped.  Thereafter she became depressed and suicidal.  She 
does not remember how she arrived at her next duty station, 
West Point.  She attempted suicide while at West Point and 
was sent to a military psychiatrist.  

At the September 2009 hearing, the Veteran again alleged that 
she was drugged and raped by D.S. at his apartment.  At the 
time, she knew "something wasn't right" but she did not yet 
know that she had been raped.  She discovered this some time 
prior to beginning therapy.  She did not report the incident 
to police at the time that it occurred.  She did not report 
the incident to anyone immediately.  She tried to commit 
suicide three times while at West Point.  She eventually told 
her roommate from West Point, her sisters, and her first 
husband what happened to her.  She related that she received 
emergency room treatment after one suicide attempt when she 
overdosed on her roommate's pills and that she saw a 
psychiatrist on base after this incident.

The Veteran submitted various lay statements in support of 
her claim.  In a July 2004 written statement, her first ex-
husband related that when he met the Veteran at West Point 
she seemed depressed.  During their marriage, the Veteran 
remained mentally unstable.  She eventually related to him 
that while she was in technical school she went to a man's 
room and had several drinks.  She then began to notice that 
"something wasn't right."  She became dizzy and woke up the 
next morning with no memory of what happened to her.  She 
eventually concluded that the man drugged and raped her.  

In a July 2005 written statement, E.S. related that she met 
the Veteran while they were both in technical school and that 
they became friends and "spiritual partners."  One day 
while in technical school the Veteran told E.S. that she 
believe that her date drugged and raped her.  The Veteran 
became depressed and suicidal and experienced mental health 
problems from then to the present time.  

In An August 2005 written statement A.H. related that she was 
present after the Veteran attempted suicide by taking 
medication that was prescribed to A.H.  She related that the 
Veteran was taken to the base hospital and that thereafter 
the Veteran received psychiatric care for several months.

In a November 2005 written statement, the Veteran's sister 
M.R. related that, prior to her military service, the Veteran 
was a happy person but by the first time she came home on 
leave she had changed.  After the military she was "crazy as 
a bedbug."

At the September 2009 hearing, the Veteran's sister R.C. 
testified that before the Veteran joined the military she was 
outgoing, active, and caring.  After the Veteran left 
military service she was "a crazy person."  

The Veteran's service treatment records do not show that she 
received any psychiatric treatment.  There is also no record 
of any treatment for a drug overdose or a suicide attempt at 
any time.  There is no record that the Veteran reported that 
she was sexually assaulted to medical personnel or that she 
requested to be tested for sexually transmitted diseases or 
pregnancy while she was in technical school.  There is no 
indication that the Veteran's treatment records are 
incomplete.  Her psychiatric status was noted to be normal at 
her separation examination.  

Service personnel and treatment records indicate that the 
Veteran married had two children during her service.  She did 
not request to be discharged from the service in connection 
with either pregnancy or at any other time prior to the 
expiration of her term of service.  While she was at West 
Point, she received a Certificate of Achievement for scoring 
100% on her skill qualification test.  She received several 
accolades for excellent duty performance while she was 
stationed at West Point.  She was commended on her 
willingness to devote time and energy to her patients and to 
teach and learn new skills.  The care she provided to 
patients was noted to be "outstanding."  In July 1981, her 
supervisor noted that the Veteran's "smile, cheerfulness, 
and thoughtfulness are what [made her] deliverance of care of 
the highest quality."  There is no indication in her service 
records that the Veteran's duty performance was deficient in 
any way, or that any of her supervisors had any concern about 
her mental state or her ability to carry out her assigned 
duties as a patient care specialist in gynecology/obstetrics.  

Also on file is a September 1984 VA examination.  That record 
contains no pertinent complaints or findings.

Private and VA treatment records show that the Veteran was 
diagnosed with PTSD and received psychiatric treatment since 
in or about November 2002.  She was initially diagnosed with 
PTSD by a private general practice physician.  The physician 
did not comment on the etiology of the Veteran's mental 
disorder.  

The Veteran received psychiatric treatment at VA beginning in 
or about January 2004.  At her initial intake appointment 
with a nurse she reported that she was depressed for 1 year 
during her military service and tried to commit suicide 3 
times during that year because she wanted to get out of the 
military but could not.  She was then assessed by a physician 
intern, who noted that the Veteran was diagnosed with PTSD by 
her private primary care physician after she was assaulted on 
a bus.  She denied any history of sexual trauma.  She 
reported that she was unhappy during technical school 
training and tried to kill herself 3 times because she wanted 
to be discharged from the military but could not obtain a 
discharge.  In February she told her VA mental health 
provider that when she was depressed in the Army she "was 
hiding and not grooming herself at all."  She related that 
there was a history of late-onset mania/psychosis in her 
immediate family, and that she was presently in an abusive 
relationship.  Some time later she reported to a treatment 
provider that she was raped during her service.  

The Veteran continued to receive mental health treatment at 
VA. VA treatment records show current diagnoses of PTSD and 
MDD secondary to military sexual trauma, domestic violence, 
and assault and an affective psychosis not otherwise 
specified (NOS).  

The evidence does not show that the Veteran developed PTSD or 
chronic MDD during her service or that these disorders are 
due to a disease or injury in service, nor does it show that 
the Veteran developed a psychosis within a year after her 
service.  The Veteran was not diagnosed with a mental 
disorder until approximately November 2002, nearly 20 years 
after her discharge from service.  Moreover, the information 
of record is insufficient to corroborate the Veteran's 
claimed stressor.

The Board acknowledges that, in some cases, lay statements 
may be sufficient to corroborate a Veteran's account of an in 
service personal assault.  See 38 C.F.R. 3.304(f)(4).  
However, in this case, other evidence strongly diminishes the 
probative value of these lay statements. 

First, the Board notes that various statements by the Veteran 
and lay witnesses are directly contradicted by other 
evidence.  For instance, the Veteran and lay witnesses 
referenced an alleged suicide attempt in service after which 
the Veteran was treated at an on base hospital and received 
psychiatric treatment on base.  However, as noted previously, 
there is no mention of either of these occurrences in the 
Veteran's service treatment or personnel records and there is 
no indication that these records are incomplete.  Second, the 
Veteran's service records appear to be inconsistent with her 
reports and the lay statements indicating that the Veteran 
experienced depression during service that was so severe that 
she was recurrently suicidal, hallucinating at times, and 
unable to even maintain her personal hygiene.  Notably, at or 
around the time that the Veteran was purportedly experiencing 
this depression, her duty performance was noted to be 
outstanding and a supervisor complimented her smiling, 
cheerful demeanor, her thoughtfulness, and her excellent 
patient care.  

Additionally, the Board notes that the Veteran's reports 
concerning her alleged in service stressors changed over 
time.  Initially she made no mention of an in service 
personal assault, but rather attributed her psychiatric 
symptoms to an alleged 1 year period during her service when 
she was denied a desired discharge.  Later, she claimed that 
God had only recently revealed to her that her current 
psychiatric difficulties were due to an in service rape and 
that she experienced symptoms since the time of that 
incident.  Notably, some of the lay statements submitted by 
the Veteran indicated the Veteran informed others of the rape 
and its effect on her mental health during her service which 
is inconsistent with the Veteran's own written statement 
described above.  Also notably when the Veteran first sought 
psychiatric treatment at VA she also attributed her symptoms 
to a 1 year period of depression stemming from her inability 
to be discharged from the Army when she wanted.  Then, she 
specifically denied being sexually assaulted at any time.  

Further, the details of the alleged assault were different in 
various accounts that were given by the Veteran.  In some 
accounts the Veteran seemed unsure if she actually was raped, 
at times relating that she did not know what happened other 
than that she drank alcohol with a male at his apartment and 
later woke up naked in his bed feeling badly.  At other 
times, she claimed she saw the male naked before she passed 
out, and at other times she claimed to remember being led 
into the bedroom prior to passing out.  

The Board does not doubt the sincerity of the Veteran's 
belief that she was date raped during her service, nor does 
it make any judgment about what actually occurred.  The Board 
merely finds that given the contradictions and 
inconsistencies described above, the lay statements submitted 
by the Veteran are insufficient to corroborate her claimed 
stressor.  There is no other evidence that tends to 
corroborate the Veteran's stressor.  Absent independent 
corroboration of the Veteran's in service stressor, service 
connection for PTSD may not be granted regardless of the 
Board's assessment of the Veteran's sincerity or credibility.

The evidence also does not indicate that the Veteran's MDD or 
affective psychosis are due to her service.  As previously 
noted, these disorders were not diagnosed until many years 
after service.  

The Board acknowledges that the Veteran claims to have 
experienced severe depression during her service, and has 
submitted lay statements to this effect. However, as noted 
above this is contradicted by other evidence such as her 
supervisor's commendation of her smiling cheerful demeanor.  
While the Board acknowledges that, at times, people may 
conceal the extent of their depression from supervisors and 
others in the workplace, in this case the Veteran 
specifically noted that she was so depressed that she hid and 
neglected her personal hygiene, and this is inconsistent with 
the assessments of her duty performance that are on record. 
Additionally, the Veteran at times referred to the depression 
that she claimed to have experienced in service as completely 
resolving after a year, and denied experiencing other 
psychiatric symptoms until she was assaulted nearly 20 years 
later.  Thus, at times the Veteran denied experiencing 
chronic depression that began during her service.

To the extent that the Veteran's treatment providers 
indicated that her MDD is secondary to her PTSD or to the 
assault that reportedly occurred during the Veteran's 
service, for the reasons previously discussed the evidence is 
insufficient to confirm the occurrence of this assault.  To 
the extent that the Veteran claims that her current 
depression is due to her past dissatisfaction with the Army 
and her inability to obtain a discharge when she wanted one, 
the Board notes that the Veteran could have requested to be 
discharged in connection with either of her in-service 
pregnancies but she did not do so.  Her election to 
voluntarily remain in the service despite the opportunity to 
obtain an early discharge weighs against her claim that she 
became depressed due being involuntarily retained in the 
Army.  In any event, as noted above the evidence does not 
support that the Veteran had MDD during her service.

There is also no evidence that the Veteran developed a 
psychosis within a year of her discharge.  This disorder was 
not diagnosed until in or about 2004, more than 20 years 
after the Veteran's discharge from service.  The Veteran 
reported a family history of late onset mania/psychosis.  
While the Veteran reported that she experienced auditory 
hallucinations during her service, she indicated that this 
symptom resolved.  Furthermore, the totality of the evidence 
does not support that the Veteran experienced the period of 
severe depression with hallucinations that she reported.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against her claim. See, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  Accordingly, service connection for an 
acquired psychiatric disorder including PTSD and MDD is 
denied.

	B.  Dental Disorder

The Veteran alleges that she is entitled to compensation and 
treatment for a dental disorder because a bridge that was 
placed by military dentists eventually needed to be replaced.  
The Veteran further claims that the bridge caused her other 
teeth to become damaged.  

The Board notes that the claims file does not indicate that 
the RO determined the Veteran's eligibility for dental 
treatment, but rather that claim was referred to the VAMC 
nearest to the Veteran.  The Veteran indicated that she was 
unable to receive treatment for her dental condition at the 
VAMC.  The Board notes that the Court specifically held that 
a claim for service connection for a dental disorder is also 
a claim for VA outpatient dental treatment.  See Mays v. 
Brown, 5 Vet. App. 302, 306 (1993).  Therefore, the Board 
notes that both claims are raised.  At this point the claim 
for compensation is for consideration and the claim for 
eligibility for outpatient dental treatment is referred to 
the VA Medical Center.  Once there is a determination made 
there, if the appellant does not like that decision, appeal 
to the Board remains an option. 
 
The Veteran reported dental problems on her entrance 
examination.  Her service dental records document that she 
had various dental treatments done while she was in service.  

Loss of teeth may be granted service connection for rating 
purposes only when attributable to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of 
alveolar process as a result of periodontal disease since 
such loss is not considered disabling.  38 C.F.R. § 4.150, 
note to diagnostic code 9913.  Moreover, a compensable rating 
may be granted only when the Veteran lost at least all upper 
or lower anterior teeth and they are not restorable by 
prosthesis.  38 C.F.R. § 4.150, diagnostic code 9913.

There is no record that the Veteran experienced any type of 
injury to her teeth or mouth in service, nor does she so 
claim.  The evidence does not show that she lost teeth in 
service due to a disease such as osteomyelitis as opposed to 
periodontal disease or other causes.  Therefore, service 
connection for her lost teeth for compensation purposes 
cannot be granted.  In any event, the evidence does not show 
that the Veteran lost at least all of her upper or lower 
anterior teeth which cannot be replaced by prosthesis as is 
required in order to receive a compensable rating for loss of 
teeth.  Id.  Rather the evidence indicates that the Veteran's 
missing teeth are replaced by a bridge.

Pursuant to 38 C.F.R. § 3.381, "treatment for carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected 
solely for the purposes of establishing eligibility for 
outpatient dental treatment as provided in [38 C.F.R. § 
17.161]."  Compensation as such is not in order in this 
case. 

The Board considered the benefit of the doubt doctrine in 
arriving at the above conclusions.  See, e.g., Gilbert, 1 
Vet. App. at 55; 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD and MDD, is denied.

Service connection for a dental disorder for compensation 
purposes is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


